Opinion issued December 9, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00223-CV
———————————
Neelofer S. Durrani M.D. and Memorial OB/GYN, Appellants
V.
Michele
Cirillo, Appellee

 

 
On Appeal from the 125th District Court
Harris County, Texas

Trial Court Case No. 2008-36832
 

 
MEMORANDUM OPINION
 
          Appellants Neelofer S. Durrani, M.D.
and Memorial OB/GYN have filed an unopposed motion to dismiss this
interlocutory appeal.  See Tex.
R. App. P. 42.1(a); see also Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(9) (Vernon 2008) (allowing
interlocutory appeal from order denying motion to dismiss under Tex. Civ. Prac. & Rem. Code Ann. § 74.351(b) (Vernon Supp. 2010)).
          We grant the motion and dismiss the appeal.
 
PER CURIAM
Panel consists of Chief Justice Radack and
Justices Massengale and Nuchia.[1]
 




[1]
          The
Honorable Sam Nuchia, retired Justice, Court of Appeals for the First District
of Texas, sitting by assignment.